     Case 4:20-cv-02980 Document 1 Filed on 08/25/20 in TXSD Page 1 of 6



                    THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

RAFAEL LOPEZ,                       §
                                    §
     Plaintiff,                     §
                                    §
v.                                  § CIVIL ACTION NO. 4:20-cv-2980
                                    §
DORADO WATERPROOFING,               §
L.L.C., and LUIS ANGEL              §
MONTENEGRO, INDIVIDUALLY,           §
                                    §
     Defendants.                    §

                       PLAINTIFF’S ORIGINAL COMPLAINT

                              SUMMARY OF SUIT

     1.       Defendant Dorado Waterproofing, L.L.C. (the “Company”)

provides sealants, waterproofing, specialty coating, glazing, water

repellent, graffiti control, metal flashing, air, vapor and weather

barriers, and expansion joint systems to primarily its commercial

and/or industrial customer and clients. The Company is owned and

operated by Defendant Luis Angel Montenegro (“Montenegro”), its

owner   and     sole   director.   Reference   to   the   “Defendants”     is

collectively to the Company and Montenegro.

     2.       Unfortunately, the Defendants do not pay their non-exempt

employees for all hours worked, including overtime compensation.

As such, the Defendants did not pay their non-exempt employee,

Plaintiff Rafael Lopez (the “Plaintiff”), one and one-half (1½)

times his regular hourly rate for hours worked over forty (40) per

workweek in violation of the Fair Labor Standards Act.
    Case 4:20-cv-02980 Document 1 Filed on 08/25/20 in TXSD Page 2 of 6



                        JURISDICTION AND VENUE

     3.   This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2020) and 28 U.S.C. § 1331 (2020).

     4.   The Plaintiff brings this Complaint in the district in

which the Company does business and where a substantial portion of

the conduct charged herein occurred.        As such, venue is proper in

this district pursuant to 28 U.S.C. § 1391(b)(2020).

                              THE PARTIES

     5.   The Plaintiff, a resident of Houston, Texas, was employed

by the Company within the meaning of the FLSA during the three (3)

year period preceding the filing of this Complaint.         In performing

his duties for the Company, the Plaintiff engaged in commerce or in

the production of goods for commerce.

     6.   The Company, an enterprise engaged in commerce, is a

limited liability company with its principal place of business

located in Houston, Texas.       The Company has acted, directly or

indirectly, in the interest of an employer with respect to the

Plaintiff.    The Company may be served with process by serving

Montenegro, its registered agent, at 4925 Talina Way, Houston,

Texas 77041, 5437 Clara Road, Houston, Texas 77041, or 5441 Clara

Road, Houston, Texas 77041.

     7.   Montenegro has acted, directly or indirectly, in the

interest of an employer with respect to the Plaintiff.          Montenegro

may be served with process at 4925 Talina Way, Houston, Texas


                                    -2-
    Case 4:20-cv-02980 Document 1 Filed on 08/25/20 in TXSD Page 3 of 6



77041, 5437 Clara Road, Houston, Texas 77041, or 5441 Clara Road,

Houston, Texas 77041.

                               BACKGROUND

     8.     The Plaintiff was continuously employed by the Defendants

as a working supervisor performing the same daily job duties as the

Company’s other laborers during the three (3) year period preceding

the filing of this Complaint.     The Plaintiff typically worked more

than forty (40) hours each week but was not paid for all hours

worked.    The Plaintiff was also not paid overtime compensation at

one and one-half (1½) his hourly rate for hours worked over forty

(40) hours each week.

     9.     In particular, the Plaintiff was required to be at work

at 6:30 a.m., however, the Company did not begin paying him until

7:00 a.m.    In addition, the Company did not pay the Plaintiff for

the time spent returning the Company work truck from the job site

to the Company facility.     Finally, the Plaintiff received the same

hourly rate for all hours worked regardless of whether he worked

more than forty (40) hours in a workweek.

     10.    As a non-exempt employee, the Plaintiff was entitled to

be paid for (i) all hours worked and (ii) one and one-half (1½)

times his regular rate for all hours worked in excess of forty (40)

hours in a workweek. 29 U.S.C. § 207 (2020).

     11.    No exemption excuses the Defendants from paying the

Plaintiff (i) for all hours worked and (ii) overtime compensation


                                    -3-
    Case 4:20-cv-02980 Document 1 Filed on 08/25/20 in TXSD Page 4 of 6



for all hours worked over forty (40) hours each work week.                Nor

have the Defendants made a good faith effort to comply with the

FLSA. Instead, the Defendants knowingly, wilfully, or with reckless

disregard carried out an illegal pattern or practice regarding

unpaid overtime compensation with respect to the Plaintiff.

     12.   Montenegro has a substantial financial interest in the

Company and is directly involved in:

     a.    the hiring and firing of its employees;

     b.    its day-to-day operations as they relate to
           defining the terms of employment, workplace
           conditions, and the level of compensation to be
           received by its employees;

     c.    its finances; and

     d.    corporate decisions.

     13.   The Company generated gross annual revenues of at least

$500,000.00.

                            CAUSE OF ACTION

                        A. Unpaid Compensation

     14.   The Company required the Plaintiff to be at work at 6:30

a.m., however, the Company did not begin paying the Plaintiff

until 7:00 a.m.   The Plaintiff was also not paid by the Company for

the time spent returning the Company work truck from the job site

to the Company facility.

     15.   The Plaintiff was entitled to be paid for all hours

worked and the Defendants’ practice of failing to pay the Plaintiff

for all hours worked was and is a clear violation of the FLSA.

                                    -4-
       Case 4:20-cv-02980 Document 1 Filed on 08/25/20 in TXSD Page 5 of 6



                      B. Unpaid Overtime Compensation

       16.    The Plaintiff regularly worked in excess of forty (40)

hours per week for which he was not compensated at one and one-half

(1½) times his regular rate of pay.

       17.    As a non-exempt employee, the Plaintiff was entitled to

be paid one and one-half (1½) times his regular hourly rate for all

hours worked in excess of forty (40) hours in a workweek. 29 U.S.C.

§ 207(a) (2020).       Accordingly, the Defendants’ practice of failing

to pay the Plaintiff overtime compensation was and is a clear

violation of the FLSA.

       18.      No exemption excused the Defendants from paying the

Plaintiff one and one-half (1½) times his regular hourly rate for

hours worked over forty (40) hours.                 Nor did    the Defendants make

a   good     faith   effort      to    comply     with   the   FLSA.    Instead,   the

Defendants knowingly, wilfully, or with reckless disregard carried

out     their    illegal      pattern      or     practice     regarding     overtime

compensation with respect to the Plaintiff.

       19. Accordingly, the Plaintiff is entitled to overtime pay in

an amount which is one and one-half (1½) times his regular rate of

pay.

       20. In addition, the Plaintiff is entitled to an amount equal

to all of his unpaid wages, including overtime wages, as liquidated

damages.

       21.    Finally,     the        Plaintiff    is    entitled      to   reasonable

attorneys' fees and costs of this action. 29 U.S.C. § 216(b)(2020).

                                           -5-
    Case 4:20-cv-02980 Document 1 Filed on 08/25/20 in TXSD Page 6 of 6


                                 PRAYER

     WHEREFORE, Plaintiff Rafael Lopez requests that this Court

award him judgment, jointly and severally, against Defendants

Dorado    Waterproofing,    L.L.C.,       and   Luis        Angel    Montenegro,

Individually, for:

     a.    damages for the full amount of the Plaintiff’s
           unpaid overtime compensation;

     b.    an amount equal to the Plaintiff’s unpaid
           overtime compensation as liquidated damages;

     c.    reasonable attorneys’ fees, costs and expenses
           of this action;

     d.    pre-judgment  interest  and   post-judgment
           interest at the highest rates allowable by
           law; and

     e.    such other and      further     relief      as    may    be
           allowed by law.
                                  Respectfully submitted,

                                  /s/ Mark Siurek
                                  Mark Siurek
                                  TBA# 18447900
                                  Fed ID# 9417
                                  3334 Richmond Ave, Suite 100
                                  Houston, Texas 77098
                                  713-522-0066 (telephone)
                                  713-522-9977 (fax)
                                  msiurek@warrensiurek.com

                                  ATTORNEY-IN-CHARGE FOR PLAINTIFF

                                  OF COUNSEL:

                                  WARREN & SIUREK, L.L.P.
                                  Patricia Haylon
                                  TBA# 09281925
                                  Fed ID# 13941
                                  3334 Richmond Ave, Suite 100
                                  Houston, Texas 77098
                                  713-522-0066 (telephone)
                                  713-522-9977 (fax)
                                  thaylon@warrensiurek.com

                                    -6-
